Citation Nr: 0208815	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  98-03 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This appeal arises from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the veteran's claim for service connection for post-traumatic 
stress disorder and his application to reopen a claim for 
service connection for an eye disorder.  


FINDINGS OF FACT

1.  The claims folder does not contain a diagnosis of post-
traumatic stress disorder.  

2.  An unappealed RO decision in July 1970 denied service 
connection for an eye disorder.  

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for an eye disorder, to include 
an outpatient clinic record that refers to glaucoma and 
cataracts, which was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  Service connection for claimed post-traumatic stress 
disorder is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 
3.304 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The July 1970 rating decision of the RO denying service 
connection for an eye disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.153 (1970).  

3.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for an eye 
disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters.  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001), which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.  The Board acknowledges that VBA Fast 
Letter No.01-13 (February 5, 2001), indicated that, in light 
of the VCAA, VA had a duty to obtain evidence from any new 
source identified by the claimant.  However, a review of the 
record reflects that the veteran had not identified any 
pertinent evidence that is not of record.  In any event, as 
the instant decision has found that the veteran has submitted 
new and material evidence sufficient to reopen his claim, 
there is clearly a duty to assist and, as noted in the 
introduction to this decision, the reopened claim will be the 
subject of further development undertaken by the Board to 
comply with the duty to assist the veteran mandated by 38 
U.S.C. § 5103A.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Factual Background.  The veteran was examined prior to 
induction in September 1965.  The psychiatric evaluation was 
noted to be normal.  There are no references to treatment for 
psychological or psychiatric problems in the service medical 
records.  The veteran's distant vision was recorded as 20/400 
on the right, corrected to 20/200; and 20/200 on the left, 
corrected to 20/20.  Defective vision was listed in the 
summary of defects.  In December 1965 at service entrance no 
additional defects were noted.  

June 1966 service medical records noted right eye amblyopia.  
Notes from the eye clinic in November 1966 noted the veteran 
was having difficulty with a new prescription.  Refraction on 
the right could not be improved.  The veteran complained of 
blurred vision.  The fundi were normal.  Slit lamp 
examination was normal.  

On service separation examination psychiatric evaluation was 
again noted to be normal.  The veteran's distant vision was 
recorded as 20/400 on the right, corrected to 20/200; and 
20/400 on the left, corrected to 20/20.  His near vision was 
recorded as 20/200 on the right, corrected to 20/200; and 
20/200 on the left, corrected to 20/20.  In the summary of 
defects it was noted the veteran had myopia astigmatism and 
amblyopia of the right eye.  

The veteran's Form DD 214 reveals his specialty title was 
personnel specialist.  He was awarded a Vietnam Service Medal 
and Vietnam Campaign Medal.  He served in Vietnam for one 
year and three months.  

In April 1970 the veteran filed a claim for service 
connection for nervousness and an eye disorder.  A VA 
examination of the veteran's eyes was conducted in May 1970.  
The diagnosis was myopic astigmatism of both eyes.  The 
examiner noted the axis of the prescription for the right eye 
appeared to be 20 degrees off from what it should be and the 
veteran had considerably better vision when that condition 
was corrected.  

A VA neurological and psychiatric evaluation was also 
performed in May 1970.  The diagnosis was that no neurologic 
or psychiatric disorder was found.  

The RO in July 1970 denied service connection for myopic 
astigmatism as a constitutional or developmental abnormality 
and a nervous condition as not shown by the evidence of 
record.  The veteran was notified his claim was denied in a 
July 1970 letter from the RO.  The veteran did not file a 
notice of disagreement with that decision.  

In May 1996 the veteran submitted a claim for post-traumatic 
stress disorder and a request to reopen his claim for service 
connection for an eye condition.  In support of his claim the 
veteran submitted private medical records and statements.  

Included was an August 1995 statement from Dr. EJO.  He wrote 
the veteran had amblyopia with accuracy of 20/200 which made 
the right eye legally blind.  The left eye was corrected to 
20/40 with a (illegible) correction.  He also had nystagmus, 
which are involuntary movements of the eyes with difficulties 
in reading.  

Also submitted was a letter from Dr. MDO dated in July 1995.  
It included complaints of vision in the right eye.  

A July 1995 letter from a private neurologist, Dr. WRO, 
stated the veteran was first seen in 1973, when he gave a 
history of developing severe anxiety in 1967, which had 
continued to recur off and on.  A neurologic examination was 
normal except for pendular nystagmus that had been present 
since birth.  

A private psychiatric report, dated in March 1995, indicates 
that the first signs of psychiatric illness occurred in 
December 1993.  

In July 1996 the veteran submitted a Statement in Support of 
Claim.  He attached copies of his Notice of Decision from the 
Office of Hearings and Appeals.  Included was a list of the 
exhibits on which the decision was based.  Those records are 
already included in the claims folder.  The records disclose 
the veteran was found to be disabled due to an affective 
disorder.  

The RO sent JED a letter in September 1996 explaining the 
types of evidence which were needed to support the veteran's 
claim.  The veteran had stated that JED could supply evidence 
to support his claim.  

In September 1996 the RO sent the veteran a letter requesting 
he supply information regarding his claimed stressors.  The 
RO also informed the veteran a VA examination would be 
scheduled.  

The veteran submitted his completed Information in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder in October 1996.  He also submitted a statement from 
his First Sergeant dated in August 1996.  He stated the 
veteran served as a clerk.  He reported the veteran had gone 
to the doctor in service several times but was unable to get 
help due to language difficulties.  

The veteran also submitted a statement from his spouse dated 
in October 1996.  She wrote they were married in June 1972.  
Since that time she had observed increasing symptoms of 
anxiety and depression.  

In January 1997 the RO received copies of the veteran's VA 
outpatient treatment records from the Ponce Outpatient 
Clinic.  They included a June 1995 Mental Hygiene Clinic 
evaluation which revealed diagnosis of major depression.  
August 1995 records again included diagnosis of major 
depression and a notation of "R/O Panic Disorder."  June 
1996 records included a diagnosis of anxiety/depression.  In 
October 1996 the diagnosis was panic disorder with 
agoraphobia and major depression in partial remission.  

The RO arranged for the veteran to be examined by VA in 
October 1996.  The veteran was interviewed in October 1996.  
Diagnosis was deferred pending receipt of the claims folder 
and other development including a Social and Industrial 
Survey.  In November 1996 a Psychological Screening Report 
was prepared.  A VA Social and Industrial Survey was 
conducted in January 1997.  In June 1997 a Board report was 
prepared.  Three psychiatrist concurred the correct diagnosis 
of the veteran's psychiatric disorder was generalized anxiety 
disorder.  A note following the diagnosis specifically states 
none of the veteran's symptomatology could be associated with 
his military service.  

A VA examination of the eyes was performed in October 1996.  
The diagnoses included high myopia and amblyopia on the 
right.  

The RO received the veteran's service personnel records from 
the National Personnel Records Center (NPRC) in November 
1996.  
In a September 1997 rating decision the RO denied service 
connection for post-traumatic stress disorder and the request 
to reopen the claim for service connection for an eye 
disorder.  The RO continued the denial of service connection 
for post-traumatic stress disorder in a November 1997 rating 
decision.  

The veteran submitted a notice of disagreement with the 
decision denying service connection for post-traumatic stress 
disorder and the denial of his request to reopen his claim 
for service connection for an eye disorder in November 1997.  

The RO issued a statement of the case to the veteran in March 
1998.  The veteran was informed of the criteria for service 
connection for post-traumatic stress disorder and that he 
must submit new and material evidence to support his claim 
for service connection for an eye disorder.  

In February 1998 the veteran submitted additional private 
medical records.  They included records dated beginning in 
December 1980.  Myopia was noted.  Also included were 
references to the veteran's nerves.  

The veteran submitted his substantive appeal in March 1998.  
He asserted he was a Vietnam veteran.  He contended he had 
been diagnosed with post-traumatic stress disorder and 
requested the Board look at the evidence he had previously 
sent.  He stated his eye condition had started in service.  
He had been treated for his eyes since service.  He started 
he had been treated at VA facilities and by the doctors which 
were forwarded to the RO.  

The RO issued a supplemental statement of the case in 
December 1998.  In January 1999 the veteran responded to the 
RO.  He indicated he had no further evidence.  He again 
requested a hearing at the RO before a Hearing Officer.  
The veteran appeared at a hearing before a Hearing Officer at 
the RO in July 1999.  A translation of the hearing into 
English (the hearing was conducted in Spanish) is in the 
claims folder.  The subject of the hearing was limited to the 
issue of service connection for post-traumatic stress 
disorder.  The veteran stated he was in combat in Vietnam.  
He claimed he was in the area were corpses were loaded and 
unloaded.  

Additional VA records were obtained.  They did not include 
any diagnosis of post-traumatic stress disorder.  A February 
2000 VA treatment record noted a history of an ophthalmologic 
evaluation, which was reported to reveal cataracts and 
glaucoma.  

The RO sent the veteran a letter in January 2002.  It 
explained the evidence needed to support the veteran's claims 
and VA's duty to assist the veteran in developing his claims.  
A supplemental statement of the case was also issued which 
outlined the new provisions of 38 U.S.C.A. § 5107.  The 
veteran responded in January 2002 that all private medical 
evidence had been submitted.  He stated there was no other 
evidence from private doctors.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2001).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with section 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of section 3.1(y) of this part and the 
claimed stressor is related to that prisoner-war-experience, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  Second, if VA determines that the evidence is 
new and material, the VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the analysis set forth in Elkins), 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis.  The veteran has asserted he has post-traumatic 
stress disorder.  The claims folder does not include a 
diagnosis of post-traumatic stress disorder.  The regulation 
as set out above clearly states that service connection for 
post-traumatic stress disorder requires medical evidence of a 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a).  Under the basic statutory framework and the case 
law, it is clear that a fundamental element for the 
establishment of service connection is competent evidence of 
a current (emphasis added) disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of a 
diagnosis of post-traumatic stress disorder(PTSD), the Board 
finds that service connection for post-traumatic stress 
disorder is not warranted.  

In support of this decision, the Board notes that one 
requirement of 38 C.F.R. § 3.304(f) is an acceptable medical 
diagnosis of PTSD.  The veteran's service medical records 
show no psychiatric disorder.  The private and VA medical 
evidence show a variously diagnosed psychiatric disorder but 
there is no competent evidence of a diagnosis of PTSD.  A 
June 1997 VA psychiatric examination was performed 
specifically to determine if the veteran has PTSD and that 
evaluation failed to result in a diagnosis of the claimed 
disability.  The Board accepts this VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and consideration of prior psychological 
testing, and it contains a rationale for the medical 
conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  The 
Board finds that the veteran does not have an acceptable 
medical diagnosis of PTSD, and thus service connection is 
precluded.

The Board notes that, while the issue of service connection 
for a psychiatric disorder other than PTSD has not been 
adjudicated or developed for appellate review, there is post-
service medical evidence of other psychiatric diagnoses, to 
include a generalized anxiety disorder.  The latter diagnosis 
was reported upon the June 1997 VA psychiatric examination 
noted above.  However, it was also specifically noted by the 
psychiatrist at that time that the veteran's psychiatric 
symptomatology was not related to his military service.  
There is no medical evidence of record to suggest such a 
causal link.  Accordingly, the Board finds that the issue of 
service connection for a psychiatric disorder other than PTSD 
is not raised by the record and the matter is not referred to 
the RO for adjudication.

As the preponderance of the evidence is against the claim for 
service connection for  post-traumatic stress disorder, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The veteran has also requested that his claim for service 
connection for an eye disorder be reopened.  The RO denied 
service connection for a eye disorder in July 1970.  The 
veteran was notified service connection for an eye disorder 
was denied in the same month.  He did not file a notice of 
disagreement with the July 1970 decision of the RO.  
Therefore the decision became final.  38 C.F.R. §§ 3.104, 
19.153 (1970).  

The evidence included in the claims folder in July 1970 
included the service medical records, which included a 
notation of amblyopia on the right and myopia astigmatism, 
and the May 1970 VA examination report, which included 
diagnosis of myopic astigmatism.  

Since July 1970 the veteran has submitted an August 1995 
statement from a private physician which includes a post 
service diagnosis of amblyopia.  Also diagnosed was 
nystagmus.  A July 1995 letter from a neurologist included 
diagnosis of pendular nystagmus present since birth.  A VA 
examination in October 1996 again revealed amblyopia on the 
right.  

It is apparent that the veteran's problems with in-service 
visual acuity were present at enlistment and treated with 
refraction.  Moreover, distant vision was essentially the 
same when comparing the visual acuity findings upon entry and 
separation from service, although near vision findings on 
separation, which included loss of vision on the left upon 
correction.  In any event, refractive errors are not diseases 
or disabilities for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2001).  However, post-service medical records 
include a notation in a VA outpatient clinic note dated in 
February 2000 that the veteran has been treated for cataracts 
and glaucoma.  While there is no medical evidence of record 
that suggests a causal link between either eye disease and 
service, evidence of two eye diseases that was not present 
when the veteran's original claim was adjudicated 
constitutes, in the Board's judgment, new and material 
evidence, within the meaning of the applicable law and 
regulation. 

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court  determined that the only applicable definition 
of "material" was that found in 38 C.F.R. § 3.156(a).  The 
regulation outlines the test for determining if evidence is 
new and material:  It must not have been previously 
submitted, it must bear directly and substantially on the 
specific matter for consideration, must not be either 
cumulative or redundant and must be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The Federal Circuit has clearly stated that new and material 
evidence does not have be of such weight as to change the 
outcome of the prior decision.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  It is only necessary that the 
evidence be so significant that it must be considered in 
order to fairly decide the merits of the claim.  

Some of the evidence submitted since the RO previously denied 
the claim in 1970 is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, the veteran's claim for 
service connection an eye disorder is reopened.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for an eye disorder; 
to this extent only, the appeal is granted.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

